Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 6-11, in the reply filed on Jul. 25, 2022 is acknowledged.
Claims 1-11 remain pending in the current application, claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 6-11 have been considered on the merits.




Status of the Claims 
	Claims 1-11 are currently pending.
	Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-11 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: ATPlight™ in para. 00135; Vialight™ in para. 00139, 00151; MitoXpress® in para. 00143, 00145, 00147; Eppendorf® in para. 00143; Tecan ™ plate reader in para. 00143 and 00145, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the phrase “have been administered the composition of claim 1”, renders the claim and its dependents indefinite, since the claim depends on a non-elected claim, and, therefore, is incomplete.
Since claim 7-11 depend from indefinite claim 6 and do not clarify the above points of confusion, claims 7-11 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 7 and 9-11 are rejected under pre-AIA  35 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Rogers et al. (US 2008/0057039 A1).  
With respect to claims 6, 9, and 10, Rogers teaches an isolated stem cell that has been administered heterologous mitochondria (0010).  With respect to claim 7, Rogers teaches the cells from mammals (0072).  With respect to claim 11, Rogers teaches the cells have defected mitochondria (0048-0049, and 0060).
Rogers does not teach the composition where the mitochondria have undergone at least one freeze thaw cycle as recited in claim 6.  Although, Rogers does not teach the method by which the mitochondria are obtained as in claim 6, this limitation is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Rogers is silent as to the host cells’ oxygen consumption, ATP production and progesterone production and does not teach the composition where after administration to a host cell the host cell has a higher oxygen consumption, increased ATP production, increased progesterone production and/or a combination thereof, as compared with a host cell administered isolated mitochondria that have not undergone a freeze-thaw cycle prior to administration to the host cell or as compared with a host cell that have not been administered isolated mitochondria as recited in claim 6.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The cells taught by Rogers are the same or similar because they are administered isolated mitochondria as claimed by applicant.  The cited art taken as a whole demonstrates a reasonable probability that the cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that the cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed cells (for example, that the cells of Rogers lacks an increase in oxygen consumption, an increase in ATP production and an increase in progesterone production) would advance prosecution and might permit allowance of claims to applicant’s cells.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     

Claims 6-11 are rejected under pre-AIA  35 35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hyde et al. (US 2012/0107285 A1, published May 3, 2012, priority to Oct. 28, 2010).  
With respect to claim 6, Hyde teaches isolated eukaryotic cells (host cells) with exogenous mitochondria (administered isolated mitochondria) (Fig. 4 and 0021, 0035-0037 and 0039).  With respect to claim 7, Hyde teaches the cells are mammalian (0042).  With respect to claim 8, Hyde teaches the cells are fibroblasts (Fig. 5, 0049 and 0073).  With respect to claim 9, Hyde teaches the cells are stem cells (Fig. 5, 0049 and 0073).  With respect to claim 10, Hyde teaches the mitochondria are from healthy maternally genetically related cells (the isolated host cells are heterologous to the isolated mitochondria) (0086 and 0093).  With respect to claim 11, Hyde teaches the cells administered exogenous mitochondria are obtained from a subject with amyotrophic lateral sclerosis (a subject with a mitochondrial disease or disorder) (0086).  
Hyde does not teach the composition where the mitochondria have undergone at least one freeze thaw cycle as recited in claim 6.  Although, Hyde does not teach the method by which the mitochondria are obtained as in claim 6, this limitation is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Hyde is silent as to the host cells’ oxygen consumption, ATP production and progesterone production and does not teach the composition where after administration to a host cell the host cell has a higher oxygen consumption, increased ATP production, increased progesterone production and/or a combination thereof, as compared with a host cell administered isolated mitochondria that have not undergone a freeze-thaw cycle prior to administration to the host cell or as compared with a host cell that have not been administered isolated mitochondria as recited in claim 6.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The cells taught by Hyde are the same or similar because they are administered isolated mitochondria as claimed by applicant.  The cited art taken as a whole demonstrates a reasonable probability that the cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed cells (for example, that the cells of Hyde lacks an increase in oxygen consumption, an increase in ATP production and an increase in progesterone production) would advance prosecution and might permit allowance of claims to applicant’s cells.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.    

Claims 6-8, 10 and 11 are rejected under pre-AIA  35 35 U.S.C. 102 (a) and 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cataldo et al. (US 2011/0008310, published Jan. 13, 2011, priority to May 2, 2007) (ref. of record).  
With respect to claims 6, 8 and 11, Cataldo teaches fibroblasts from patients with BD (bipolar disorder) with mitochondria with abnormalities in their structure (dysfunctional) and where the fibroblasts are administered healthy mitochondria (0095 and 0102).  With respect to claim 7, the BD patients would be understood to be human and (0002).  With respect to claim 9, the healthy mitochondria would be understood to be heterologous to the fibroblasts from the BD patients, since the mitochondria are healthy (0095 and 0102).
Cataldo does not teach the composition where the mitochondria have undergone at least one freeze thaw cycle as recited in claim 6.  Although, Cataldo does not teach the method by which the mitochondria are obtained as in claim 6, this limitation is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Cataldo is silent as to the host cells’ oxygen consumption, ATP production and progesterone production and does not teach the composition where after administration to a host cell the host cell has a higher oxygen consumption, increased ATP production, increased progesterone production and/or a combination thereof, as compared with a host cell administered isolated mitochondria that have not undergone a freeze-thaw cycle prior to administration to the host cell or as compared with a host cell that have not been administered isolated mitochondria as recited in claim 6.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The cells taught by Cataldo are the same or similar because they are administered isolated mitochondria as claimed by applicant.  The cited art taken as a whole demonstrates a reasonable probability that the cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed cells (for example, that the cells of Cataldo lacks an increase in oxygen consumption, an increase in ATP production and an increase in progesterone production) would advance prosecution and might permit allowance of claims to applicant’s cells.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 6-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30, 32, 42, 44 and 46 of copending Application No. 16/828698.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim isolated cells augmented with isolated mitochondria and the limitations of the instant claims 6-9 are recited by claims 30, 32, 42, 44 and 46 of Application No. 16/828698. Claims 30, 42 and 46 of Application No. 16/828698 are directed to a composition of human cells that are bone marrow and fibroblast cells augmented with isolated human mitochondria which optionally have undergone at least one freeze-thaw cycle prior to augmentation of the cells which reads on the limitations of instant claims 6-8.  Claims 32 and 44 of Application No. 16/828698 recite the limitation of instant claim 9, where the cells are hematopoietic stem cells.  

Claims 6, 7 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-18, 20 and 21 of copending Application No. 17/912022.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim isolated cells augmented with isolated mitochondria and the limitations of the instant claims 6, 7, and 9 are recited by claims 16-18, 20 and 21 of Application No. 17/912022.  Claims 16, 17 and 21 of Application No. 17/912022 are directed to mitochondrially-enriched target cells where the target cells have been administered mitochondria which are isolated, human, partially-purified, and frozen-thawed which reads on the limitations of instant claims 6 and 7.  Additionally, claim 20 of Application No. 17/912022 recites the limitation of instant claim 7, where the target cells are obtained from placenta (mammalian).  Claim 18 of Application No. 17/912022 recites the limitation of instant claim 9, where the target cells are stem cells.    

Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632